” Case 1:19-cr-00318-JMF Document 2 Filed O4(gQ/5F ase st of I5 — — ~ |
‘ | POCEMENT

ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT |

 

 

 

ITO He

SOUTHERN DISTRICT OF NEW YORK DOC #:

See ee ee ee XL DATE FILERQp

UNITED STATES OF AMERICA “: APR30 2019
-v.- : SEALED INDICTMENT

CYRIL ASHU, : 19 Cr.

a/k/a “Akem Maleke,”
a/k/a “Zabi Malik,” :
a/k/a “Bill Zambia Morgan,” 1 9
a/k/a “Anibal Vasquez Roblero,”
a/k/a “Baker Lee Walter,”
IFEANYI EKE,
a/k/a “Luthur Mulbah Doley,”
JOSHUA IKEJIMBA,
a/k/a “Johnson Ifeanyi Gbono,”
a/k/a “Alfred Henshaw,”
a/k/a “Peterson Kamara Lawson,”
a/k/a “Ganiru Paul Thompson,”
CHINEDU IRONUAH,
a/k/a “John Akuba Annan,”
a/k/a “Kenneth Kwame Emerson,”
a/k/a “Andrew Kamsi Mong,”
a/k/a “Emmanuel Mong,”
a/k/a “George Wallace,”
a/k/a “George Weah,”
a/k/a “Frederick Werner,”

 

Defendants.
COUNT ONE

(Conspiracy to Commit Wire Fraud)

The Grand Jury charges:
Background
1. From at least in or about 2016 through at least in or
about July 2018, CYRIL ASHU, a/k/a “Akem Maleke,” a/k/a “Zabi
Malik,” a/k/a “Bill Zambia Morgan,” a/k/a “Anibal Vasquez

Roblero,” a/k/a “Baker Lee Walter,” IFEANYI EKE, a/k/a “Luthur
Case 1:19-cr-00318-JMF Document 2 Filed 04/30/19 Page 2 of 15

Mulbah Doley,” JOSHUA IKEJIMBA, a/k/a “Johnson Ifeanyi Gbono,”
a/k/a “Alfred Henshaw,” a/k/a “Peterson Kamara Lawson,” a/k/a
“Ganiru Paul Thompson,” and CHINEDU IRONUAH, a/k/a “John Akuba
Annan,” a/k/a “Kenneth Kwame Emerson,” a/k/a “Andrew Kamsi
Mong,” a/k/a “Emmanuel Mong,” a/k/a “George Wallace,” a/k/a
“George Weah,” a/k/a “Frederick Werner,” the defendants, and
others known and unknown, engaged in a fraudulent business email
compromise (“BEC”) scheme to deceive various victims, including
an intergovernmental organization headquartered in New York, New
York (“Victim-1,” and collectively, the “Victims”) into wiring
payments to bank accounts controlled by the defendants and their
co-conspirators, rather than to the intended beneficiaries of
such payments.

2. In furtherance of the fraudulent BEC scheme, CYRIL
ASHU, a/k/a “Akem Maleke,” a/k/a “Zabi Malik,” a/k/a “Bill
Zambia Morgan,” a/k/a “Anibal Vasquez Roblero,” a/k/a “Baker Lee
Walter,” IFEANYI EKE, a/k/a “Luthur Mulbah Doley,” JOSHUA
IKEJIMBA, a/k/a “Johnson Ifeanyi Gbono,” a/k/a “Alfred Henshaw, ”
a/k/a “Peterson Kamara Lawson,” a/k/a “Ganiru Paul Thompson, ”
and CHINEDU IRONUAH, a/k/a “John Akuba Annan,” a/k/a “Kenneth
Kwame Emerson,” a/k/a “Andrew Kamsi Mong,” a/k/a “Emmanuel
Mong,” a/k/a “George Wallace,” a/k/a “George Weah,” a/k/a
“Prederick Werner,” the defendants, and their co-conspirators,

among other things, requested and obtained fraudulent

 
Case 1:19-cr-00318-JMF Document 2 Filed 04/30/19 Page 3 of 15

identification documents in false names; registered and
incorporated shell companies; and opened and caused to be opened
bank accounts at various banks in the United States, including
accounts in the names of the shell companies and accounts opened
under false identities.

3. After the bank accounts were opened, CYRIL ASHU, a/k/a
“Akem Maleke,” a/k/a “Zabi Malik,” a/k/a “Bill Zambia Morgan,”
a/k/a “Anibal Vasquez Roblero,” a/k/a “Baker Lee Walter,”
IFEANYI EKE, a/k/a “Luthur Mulbah Doley,” JOSHUA IKEJIMBA, a/k/a
“Johnson Ifeanyi Gbono,” a/k/a “Alfred Henshaw,” a/k/a “Peterson
Kamara Lawson,” a/k/a “Ganiru Paul Thompson,” and CHINEDU
IRONUAH, a/k/a “John Akuba Annan,” a/k/a “Kenneth Kwame
Emerson,” a/k/a “Andrew Kamsi Mong,” a/k/a “Emmanuel Mong,”
a/k/a “George Wallace,” a/k/a “George Weah,” a/k/a “Frederick
Werner,” the defendants, and their co-conspirators participated
in a fraudulent scheme whereby fraudulent spoofed emails were
sent to the Victims that generally purported to be from
individuals and companies with whom the Victims were ina
business relationship, but, in truth and fact, were not sent or
authorized by those individuals and companies. Instead, the
fraudulent emails were sent from email accounts that were
designed to create the false appearance that they were sent by
individuals and companies with whom the Victims were ina

business relationship. The fraudulent emails contained wiring
Case 1:19-cr-00318-JMF Document 2 Filed 04/30/19 Page 4 of 15

instructions that fraudulently directed that the Victims wire
funds to bank accounts that were, in fact, controlled by the
defendants and their co-conspirators.

4. The Victims were successfully tricked into wiring
funds in accordance with the fraudulent wiring instructions.
Several of the Victims’ fraudulently induced wire transfers
either originated from banks located in the Southern District of
New York or were made through the use of correspondent bank
accounts located in the Southern District of New York.

5. After the Victims wired the funds in accordance with
the fraudulent wiring instructions, CYRIL ASHU, a/k/a a/k/a
‘Akem Maleke,” a/k/a “Zabi Malik,” a/k/a “Bill Zambia Morgan,”
a/k/a “Anibal Vasquez Roblero,” a/k/a “Baker Lee Walter,”
IFEANYI EKE, a/k/a “Luthur Mulbah Doley,” JOSHUA IKEJIMBA, a/k/a
“Johnson Ifeanyi Gbono,” a/k/a “Alfred Henshaw,” a/k/a “Peterson
Kamara Lawson,” a/k/a “Ganiru Paul Thompson,” and CHINEDU
TRONUAH, a/k/a “John Akuba Annan,” a/k/a “Kenneth Kwame
Emerson,” a/k/a “Andrew Kamsi Mong,” a/k/a “Emmanuel Mong,”
a/k/a “George Wallace,” a/k/a “George Weah,” a/k/a “Frederick
Werner,” the defendants, and others known and unknown, caused
the transferred funds to be quickly transferred, withdrawn, and
laundered from the accounts, including by withdrawing cash and

writing cashier’s checks that were commonly cashed by the
Case 1:19-cr-00318-JMF Document 2 Filed 04/30/19 Page 5 of 15

defendants and their co-conspirators at check cashing facilities
in Houston, Texas.

6. Through the false and deceptive representations made
over the course of the scheme, CYRIL ASHU, a/k/a a/k/a “Akem
Maleke,” a/k/a “Zabi Malik,” a/k/a “Bill Zambia Morgan,” a/k/a
“Anibal Vasquez Roblero,” a/k/a “Baker Lee Walter,” IFEANYI EKE,
a/k/a “Luthur Mulbah Doley,” JOSHUA IKEJIMBA, a/k/a “Johnson
Ifeanyi Gbono,” a/k/a “Alfred Henshaw,” a/k/a “Peterson Kamara
Lawson,” a/k/a “Ganiru Paul Thompson,” and CHINEDU IRONUAH,
a/k/a “John Akuba Annan,” a/k/a “Kenneth Kwame Emerson,” a/k/a
“Andrew Kamsi Mong,” a/k/a “Emmanuel Mong,” a/k/a “George
Wallace,” a/k/a “George Weah,” a/k/a “Frederick Werner,” the
defendants, and their co-conspirators caused the Victims to
transfer a total of several million dollars in United States
currency from the Victims’ bank accounts to bank accounts
controlled by the defendants and their co-conspirators.

Statutory Allegations

 

7. From at least in or about 2016 through in or about July
2018, in the Southern District of New York and elsewhere, CYRIL
ASHU, a/k/a “Akem Maleke,” a/k/a “Zabi Malik,” a/k/a “Bill Zambia
Morgan,” a/k/a “Anibal Vasquez Roblero,” a/k/a “Baker Lee Walter,”
IFEANYI EKE, a/k/a “Luthur Mulbah Doley,” JOSHUA IKEJIMBA, a/k/a
“Johnson Ifeanyi Gbono,” a/k/a “Alfred Henshaw,” a/k/a “Peterson

Kamara Lawson,” a/k/a “Ganiru Paul Thompson,” and CHINEDU IRONUAH,
Case 1:19-cr-00318-JMF Document 2 Filed 04/30/19 Page 6 of 15

a/k/a “John Akuba Annan,” a/k/a “Kenneth Kwame Emerson,” a/k/a
“Andrew Kamsi Mong,” a/k/a “Emmanuel Mong,” a/k/a “George
Wallace,” a/k/a “George Weah,” a/k/a “Frederick Werner,” the
defendants, and others known and unknown, willfully and knowingly
did combine, conspire, confederate, and agree together and with
each other to commit wire fraud, in violation of Title 18, United
States Code, Section 1343.

8. It was a part and an object of the conspiracy that CYRIL
ASHU, a/k/a “Akem Maleke,” a/k/a “Zabi Malik,” a/k/a “Bill Zambia
Morgan,” a/k/a “Anibal Vasquez Roblero,” a/k/a “Baker Lee Walter,”
IFEANYI EKE, a/k/a “Luthur Mulbah Doley,” JOSHUA IKEJIMBA, a/k/a
“Johnson Ifeanyi Gbono,” a/k/a “Alfred Henshaw,” a/k/a “Peterson
Kamara Lawson,” a/k/a “Ganiru Paul Thompson,” and CHINEDU IRONUAH,
a/k/a “John Akuba Annan,” a/k/a “Kenneth Kwame Emerson,” a/k/a
“Andrew Kamsi Mong,” a/k/a “Emmanuel Mong,” a/k/a “George
Wallace,” a/k/a “George Weah,” a/k/a “Frederick Werner,” the
defendants, and others known and unknown, willfully and knowingly,
having devised and intending to devise a scheme and artifice to
defraud and for obtaining money and property by means of false and
fraudulent pretenses, representations, and promises, would and did
transmit and cause to be transmitted by means of wire, radio, and
television communication in interstate and foreign commerce,
writings, signs, signals, pictures, and sounds for the purpose of

executing such scheme and artifice, to wit, the defendants and co-
Case 1:19-cr-00318-JMF Document 2 Filed 04/30/19 Page 7 of 15

conspirators not named herein perpetrated a scheme using
fraudulent emails to deceive victims into wiring funds intended
for third parties to bank accounts controlled by the defendants
and other co-conspirators, and, in connection therewith and in
furtherance thereof, the defendants transmitted and caused to be
transmitted interstate and foreign wire transfers of funds from
and through the Southern District of New York.

(Title 18, United States Code, Section 1349.)

COUNT TWO
(Wire Fraud)

The Grand Jury further charges:

9. The allegations contained in paragraphs 1 through 6 of
this Indictment are repeated and realleged as if fully set forth
herein.

Fraudulent Scheme Involving IFEANYI EKE’s 0131 Account

10. On or about October 28, 2016, IFEANYI EKE, a/k/a
‘“Luthur Mulbah Doley,” the defendant, opened a bank account
ending in 0131 (the “0131 Account”) in Marietta, Georgia. After
EKE opened the 0131 Account, Victim-1, as well as two foreign-
based victim companies (“Victim-2” and “Victim-3"), were
deceived into sending funds to the 0131 Account.

11. On or about February 15, 2017, Victim-2, a foreign-
based healthcare company, wired approximately $41,495 to the

0131 Account. Victim-2’s wire transfer was made through the use
Case 1:19-cr-00318-JMF Document 2 Filed 04/30/19 Page 8 of 15

of a correspondent bank account located in the Southern District
of New York. On or about February 16, 2017, after receiving
Victim-2's wire transfer, IFEANYI EKE, a/k/a “Luthur Mulbah
Doley,” the defendant, used the fraud proceeds to, among other
things, purchase two cashier’s checks totaling approximately
$25,000 payable to CYRIL ASHU, /k/a “Akem Maleke,” a/k/a “Zabi
Malik,” a/k/a “Bill Zambia Morgan,” a/k/a “Anibal Vasquez
Roblero,” a/k/a “Baker Lee Walter,” the defendant. ASHU cashed
one of the cashier’s checks the next day.

12. On or about February 27, 2017, Victim-1, an
intergovernmental organization based in New York, New York,
wired approximately $188,815 to the 0131 Account. Victim-1’s
wire transfer originated from a bank account located in the
Southern District of New York. On or about March i, 2017,
IFEANYI EKE, a/k/a “Luthur Mulbah Doley,” the defendant,
transferred approximately $100,000 from the 0131 Account to
another bank account in EKE’s name. On or about March 2, 2017,
EKE used the fraud proceeds to, among other things, purchase a
cashier’s check in the approximate amount of $68,000 payable to
a company called “Curesos Innovation” (“Curesos Check-1”).

13. On or about March 2, 2017, Victim-3, a foreign-based
manufacturing company, wired approximately $123,895 to the 0131
Account. Between on or about March 2, 2017 and March 4, 2017,

IFEANYI EKE, a/k/a “Luthur Mulbah Doley,” the defendant, used
Case 1:19-cr-00318-JMF Document 2 Filed 04/30/19 Page 9 of 15

the fraud proceeds to, among other things, purchase (i) a
cashier's check in the approximate amount of $48,000 payable to
“Curesos Innovation” (“Curesos Check-2”), (ii) a cashier’s check
in the approximate amount of $68,000 payable to a company called
“Yiwu Offshore Limited” (“Yiwu Check-1”), and (iii) a cashier's
check in the approximate amount of $96,000 payable to “Yiwu
Offshore Limited” (“Yiwu Check-2”).

14. On or about March 3, 2017, CHINEDU IRONUAH, a/k/a
“John Akuba Annan,” a/k/a “Kenneth Kwame Emerson,” a/k/a “Andrew
Kamsi Mong,” a/k/a “Emmanuel Mong,” a/k/a “George Wallace,”
a/k/a “George Weah,” a/k/a “Frederick Werner,” the defendant,
cashed Curesos Check-1 and Curesos Check-2 at a check cashing
facility in Houston, Texas (the “Texas Check Cashing Facility”),
receiving approximately $114,840 in cash.

15. On or about March 6, 2017, JOSHUA IKEJIMBA, a/k/a
“Johnson Ifeanyi Gbono,” a/k/a “Alfred Henshaw,” a/k/a “Peterson
Kamara Lawson,” a/k/a “Ganiru Paul Thompson,” the defendant,
cashed Yiwu Check-1 and Yiwu Check-2 at the Texas Check Cashing
Facility, receiving approximately $162,360 in cash.

Statutory Allegations

16. From at least in or about October 2016, up to and
including at least in or about March 2017, in the Southern
District of New York and elsewhere, CYRIL ASHU, /k/a “Akem

Maleke,” a/k/a “Zabi Malik,” a/k/a “Bill Zambia Morgan,” a/k/a
Case 1:19-cr-00318-JMF Document 2 Filed 04/30/19 Page 10 of 15

“Anibal Vasquez Roblero,” a/k/a “Baker Lee Walter,” IFEANYI EKE,
a/k/a “Luthur Mulbah Doley,” JOSHUA IKEJIMBA, a/k/a “Johnson
Ifeanyi Gbono,” a/k/a “Alfred Henshaw,” a/k/a “Peterson Kamara
Lawson,” a/k/a “Ganiru Paul Thompson,” and CHINEDU IRONUAH,
a/k/a “John Akuba Annan,” a/k/a “Kenneth Kwame Emerson,” a/k/a
“Andrew Kamsi Mong,” a/k/a “Emmanuel Mong,” a/k/a “George
Wallace,” a/k/a “George Weah,” a/k/a “Frederick Werner,” the
defendants, willfully and knowingly, having devised and
intending to devise a scheme and artifice to defraud, and for
obtaining money and property by means of false and fraudulent
pretenses, representations, and promises, and attempting to do
so, transmitted and caused to be transmitted by means of wire,
radio, and television communication in interstate and foreign
commerce, writings, signs, signals, pictures, and sounds for the
purpose of executing such scheme and artifice, and did aid and
abet the same, to wit, the defendants perpetrated and aided and
abetted a fraudulent scheme to deceive victims into wiring funds
intended for third parties to the 0131 Account controlled by
EKE, and, in connection therewith and in furtherance thereof,
the defendants transmitted and caused to be transmitted
interstate and foreign wire transfers of funds from and through
the Southern District of New York.

(Title 18, United States Code, Sections 1343 and 2.)

10
Case 1:19-cr-00318-JMF Document 2 Filed 04/30/19 Page 11 of 15

COUNT THREE
(Aggravated Identity Theft)

The Grand Jury further charges:

17. The allegations contained in paragraphs 1 through 6
and 10 through 15 of this Indictment are repeated and realleged
as if fully set forth herein.

18. From at least on or about October 25, 2017, up to and
including at least in or about December 2017, in the Southern
District of New York and elsewhere, CYRIL ASHU, /k/a ‘“Akem
Maleke,” a/k/a “Zabi Malik,” a/k/a “Bill Zambia Morgan,” a/k/a
“Anibal Vasquez Roblero,” a/k/a “Baker Lee Walter,” the
defendant, knowingly did transfer, possess, and use, without
lawful authority, a means of identification of another person,
during and in relation to a felony violation enumerated in
Section 1028A(c), to wit, ASHU used the name and personal
identifying information of an individual to, among other things,
open a bank account ending in 7622 (in the “7622 Account”),
receive approximately $12,366 in fraud proceeds into the 7622
Account, and withdraw funds from the 7622 Account during and in

relation to the wire fraud offense charged in Count One of this

Indictment.

(Title 18, United States Code,
Sections 1028A(a) (1), (b) and 2.)

11
Case 1:19-cr-00318-JMF Document 2 Filed 04/30/19 Page 12 of 15

FORFEITURE ALLEGATION AS TO COUNTS ONE AND TWO

19. As a result of committing the offenses alleged in
Counts One and Two of this Indictment, CYRIL ASHU, /k/a ‘“Akem
Maleke,” a/k/a “Zabi Malik,” a/k/a “Bill Zambia Morgan,” a/k/a
“Anibal Vasquez Roblero,” a/k/a “Baker Lee Walter,” IFEANYI EKE,
a/k/a “Luthur Mulbah Doley,” JOSHUA IKEJIMBA, a/k/a “Johnson
Ifeanyi Gbono,” a/k/a “Alfred Henshaw,” a/k/a “Peterson Kamara
Lawson,” a/k/a “Ganiru Paul Thompson,” and CHINEDU IRONUAH,
a/k/a “John Akuba Annan,” a/k/a “Kenneth Kwame Emerson,” a/k/a
“Andrew Kamsi Mong,” a/k/a “Emmanuel Mong,” a/k/a “George
Wallace,” a/k/a “George Weah,” a/k/a “Frederick Werner,” the
defendants, shall forfeit to the United States, pursuant to
Title 18, United States Code, Section 981(a)(1)(C) and Title 28
United States Code, Section 2461(c), any and all property, real
and personal, that constitutes or is derived from proceeds
traceable to the commission of said offenses, including but not
limited to a sum of money in United States currency representing
the amount of proceeds traceable to the commission of said
offenses.

Substitute Assets Provision

20. If any of the above-described forfeitable property, as

a result of any act or omission of the defendant:
a. cannot be located upon the exercise of due

diligence;

12
Case 1:19-cr-00318-JMF Document 2 Filed 04/30/19 Page 13 of 15

b. has been transferred or sold to, or deposited

with, a third party;

Cc. has been placed beyond the jurisdiction of the
Court;

d. has been substantially diminished in value; or

e. has been commingled with other property which

cannot be subdivided without difficulty;
it is the intent of the United States, pursuant to Title 21,
United States Code, Section 853(p) and Title 28, United States

Code, Section 2461(c), to seek forfeiture of any other property

13
o

Case 1:19-cr-00318-JMF Document 2 Filed 04/30/19 Page 14 of 15

of the defendant up to the value of the above forfeitable

property.

(Title 18, United States Code, Section 981;
Title 21, United States Code, Section 853; and
Title 28, United States Code, Section 2461.)

cheoldray d, Brn

FOR SON GEOFFREY %. BARMAN
United States Attorney

14
%

{30I9

Case 1:19-cr-00318-JMF Document 2 Filed 04/30/19 Page 15 of 15

Form No. USA-33s-274 (Ed. 9-25-58)

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA

- Vv. -—

CYRIL ASHU et al.,

Defendants.

 

SEALED INDICTMENT
19 Cr.

(18 U.S.C. §§ 1028A, 1343, 1349 & 2)

GEOFFREY S. BERMAN
United States Attorney.

 

TRUE BILL

L) .

Hy AL

So
F. led Trdicturen £ vndec Sen | .
Act ect Wacraate issued USAT Fe

_FOREPERSON

PAGL
